UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COTY HIGHSMITH,

                                 Plaintiff,

       -against-

WESTCHESTER COUNTY, WESTCHESTER                                  No. 18-cv-1765 (NSR)
COUNTY DEPARTMENT OF CORRECTIONS,                                OPINION & ORDER
CORRECT CARE SOLUTIONS, d/b/a CCS, DR.
ARON ROTH, in his official and individual capacity,
ALL INSURER(S), ALL UNKNOWN ENTITIES, in
his individual capacity and as Superintendent of
Green Haven Correctional Facility; D.O.C.C.S.
                              Defendants.


NELSONS. ROMAN, United States District Judge


       Plaintiff Coty Highsmith ("Plaintiff'), a pre-trial detainee at the Westchester County Jail,

commenced this prose action under 42 U.S.C. § 1983 on or about February 26, 2018. In his

Complaint ("Complaint," ECF No. 1), Plaintiff alleges that while in custody he was originally

misdiagnosed with cancer causing him to suffer, inter alia, mental anguish and distress.

Presently before the Court is Defendants' Motion to Dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). (ECF No. 21.) For the following reasons, Defendants' Motion

is GRANTED in its entirety.




               'i
               Jt
        BACKGROUND

        The following facts are derived from the Complaint and the documents appended thereto,

and are assumed to be true for the purposes of this motion.

        Plaintiff alleges that on August 20, 2015, he was seen by Dr. Tauseef Ahmed, an

oncologist, who referred him to Dr. Aaron Roth (“Dr. Roth”), a surgeon, for the purpose of

determining whether Plaintiff had lymphoma, a form of cancer that commonly attacks the lymph

nodes. On October 9, 2015, Plaintiff was taken to Mount Vernon Hospital where Dr. Roth

performed a biopsy. On November 4, 2015, Plaintiff met with Dr. Roth at the Westchester

County jail who informed Plaintiff that he had cancer. On November 13, 2105, Plaintiff met

with a mental health aide who informed Plaintiff that he was scheduled to begin a course of

“chemo-radiation treatment.” As a result of the cancer diagnosis and the related treatment that

was to begin, Plaintiff “went into a major depression, fear, mental anguish, distress, duress, and

mental and emotional pain.”

        Sometime thereafter, Plaintiff was taken or went to the Hudson Valley Hemotolgy

Oncology Associates for an appointment with Dr. Ahmed, 1 for the purpose of receiving

chemo/radiation treatment. At the appointment, however, Dr. Ahmed informed Plaintiff that he

was not there for chemo-radiation treatment and did not have cancer but that he suffered from




        1
        Dr. Ahmed is actually Chief of Oncology at Westchester Medical Center and is also affiliated with the
Hudson Valley Cancer Center.

                                                       2
sarcoidosis. 2 In addition to mental and emotional distress suffered, Plaintiff claims to have a

“continuing fear of medical care practitioners.”

         DISCUSSION

    Rule 12(b)(6)

         Under Rule 12(b)(6), the inquiry for motions to dismiss is whether the complaint

“contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations.” Id. at 679. The Court must take all material

factual allegations as true and draw reasonable inferences in the non-moving party’s favor, but

the Court is “ ‘not bound to accept as true a legal conclusion couched as a factual allegation,’ ” to

credit “mere conclusory statements,” or to accept “[t]hreadbare recitals of the elements of a

cause of action.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

         In determining whether a complaint states a plausible claim for relief, a district court

must consider the context and “draw on its judicial experience and common sense.” Id. at 679.

A claim is facially plausible when the factual content pleaded allows a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

         18 U.S.C. § 1983

         Section 1983 provides, in relevant part, that:“[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be

subjected, any citizen of the United States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.


         2
         Sarcoidosis is the growth of tiny collections of inflammatory cells (granulomas) in different parts of the
body, most commonly the lungs, lymph nodes, eyes and skin.

                                                          3
§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under § 1983, a plaintiff

must allege “(1) the challenged conduct was attributable to a person who was acting under color

of state law and (2) the conduct deprived the plaintiff of a right guaranteed by the U.S.

Constitution.” Castilla v. City of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2

(S.D.N.Y. April 25, 2013); see Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore, a

Section 1983 claim has two essential elements: (1) the defendant acted under color of state law,

and (2) as a result of the defendant’s actions, the plaintiff suffered a denial of his federal

statutory rights, or his constitutional rights or privileges. See Annis v. Cnty. of Westchester, 136

F.3d 239, 245 (2d Cir. 1998); Quinn v. Nassau Cnty. Police Dep’t, 53 F. Supp. 2d 347, 354

(E.D.N.Y. 1999) (noting that Section 1983 “furnishes a cause of action for the violation of

federal rights created by the Constitution”) (citation omitted). The Court notes that other than

referencing 18 U.S.C. § 1983 in his Complaint, Plaintiff makes no reference to a constitutional

amendment or to a constitutional violation.

       Adequate Medical Care

       To sustain a claim of deliberate indifference to adequate medical care, a plaintiff must

allege that (1) objectively, the deprivation of adequate medical care was sufficiently serious, and

(2) subjectively, defendants acted with deliberate indifference. See Farmer v. Brennan, 511 U.S.

825, 834 (1994); Salahuddin v. Goord, 467 F.3d 263, 279–81 (2d Cir. 2006). “The objective

component requires that ‘the alleged deprivation [] be sufficiently serious, in the sense that a

condition of urgency, one that may produce death, degeneration, or extreme pain exists.’ ” Hill v.



                                                   4
Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553

(2d Cir. 1996)). For the subjective prong, the official charged with deliberate indifference must

act with a “sufficiently culpable state of mind.” See Wilson v. Seiter, 501 U.S. 294, 298 (1991).

A prison official may only be found liable if “the official knows of and disregards an excessive

risk to inmate health or safety.” Farmer, 511 U.S. at 837.

       “Medical malpractice does not rise to the level of a constitutional violation unless the

malpractice involves culpable recklessness—‘an act or a failure to act by [a] prison doctor that

evinces a conscious disregard of a substantial risk of serious harm.’ ” Hill v. Curcione, 657 F.3d

at 123 (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998)) (internal quotation

omitted); see also Estelle v. Gamble, 429 U.S. 97, 105–06 (1976) (noting that an inadvertent

failure to provide adequate medical care cannot be said to constitute “an unnecessary and wanton

infliction of pain or to be repugnant to the conscience of mankind”) (quotations omitted);

Hathaway, 99 F.3d at 553 (observing that “negligent malpractice do[es] not state a claim of

deliberate indifference”); Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (“Because the

Eighth Amendment is not a vehicle for bringing medical malpractice claims, nor a substitute for

state tort law, not every lapse in prison medical care will rise to the level of a constitutional

violation.”). Finally, “[b]ecause Section 1983 imposes liability only upon those who actually

cause a deprivation of rights, personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.” Blyden v. Mancusi, 186

F.3d 252, 264 (2d Cir. 1999) (quotations and citations omitted).

       A thorough and liberal reading of the Complaint does not reveal that Plaintiff was denied

medical treatment. At best, Plaintiff’s allegations may rise to the level of a misdiagnosis, which

is insufficient to be deemed a constitutional violation. Notably, there are no allegations to



                                                   5
support a finding that Defendants acted with deliberate indifference. Accordingly, Plaintiffs

claim sounding in a denial of adequate medical care must be dismissed.

         State Law Claims

         In construing the complaint liberally, Plaintiffs Complaint could be read as asserting

claims under state law for negligence, medical malpractice, and infliction of emotional distress.

A federal court has jurisdiction over an entire action, including state law claims, whenever the

federal law claims and state law claims in the case "derive from a common nucleus of operative

fact" and are "such that [a plaintiff] would ordinarily be expected to try them all in one judicial

proceeding." United Mine Workers ofAm. v. Gibbs, 383 U.S. 715, 725 (1966). Pursuant to 28

U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental jurisdiction over state

law claims where it has dismissed all federal claims over which it had original jurisdiction.

Given that the Court has dismissed Plaintiffs federal claims, it declines to exercise supplemental

jurisdiction over any state law claims.

                                          CONCLUSION

         For the foregoing reasons, Defendants' motion to dismiss is GRANTED in its entirety.

To the extent Plaintiff asse1is state law claims, said claims are dismissed without prejudice. The

Clerk of the Court is respectfully directed to terminate the motion at ECF No. 21, to terminate

the action, to mail a copy of this Opinion and Order to Plaintiff, and to show proof of service on

the docket.



Dated:    October 26, 2018                                   SO ORDERED:



                                                                 ~
          White Plains, New York



                                                         NELSONS. ROMAN
                                                       United States District Judge


                                                  6
